DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on June 20, 2022.
Claims 1, 12, 15, 16, and 20 have been amended and are hereby entered.
Claims 1 – 21 are currently pending and have been examined. 


Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on June 17, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Response to Amendments
Applicant’s amendments to the claims, filed June 20, 2022, caused the withdrawal of the rejection of claims 1 – 21 under 35 U.S.C. 112(b) as being indefinite as set forth in the office action filed March 21, 2022.
Applicant’s amendments to the claims, filed June 20, 2022, caused the withdrawal of the rejection of claim 12 under 35 U.S.C. 112(d) as being of improper dependent form as set forth in the office action filed March 21, 2022.
Applicant’s amendments to the claims, filed June 20, 2022, caused the withdrawal of the rejection of claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 14, 16 – 18, 20 and 21 under 35 U.S.C. 103 as unpatentable over Takizawa as set forth in the office action filed March 21, 2022.

Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive.
Applicant argues that a person of ordinary skill in the art before the effective filing date of the claimed invention, would have found no teachings or suggestions in Tsai to arrive at the present claims. Examiner respectfully disagrees. As shown below, compounds within the scope of the current claims are rendered obvious by Tsai.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 16, and 20 have been amended to require that when one of R1 and R2 has the formula of ---L1-G1 in which L1 is a direct bond and G1 is an unsubstituted spirocycle, an unsubstituted bridged ring system, or a cycloalkyl group substituted with an unsubstituted pendant cycloalkyl, one of the following is true: 1. One of X1, X3 or X4 is N; or 2. Two RA are joined to form a ring. The claims have also been amended to require that L1 bonds to a tertiary carbon atom of G1. Applicant points to paragraphs [0078] and [0079] of the instant application for support for this limitation. The paragraphs cited are tables providing specific compounds. The compounds shown in the table do not appear to constitute support for the breadth of the amended claim limitation, which would encompass compounds outside of those presented in the table. Therefore, the claims as amended does not appear to be supported by the specification as filed and appears to constitute new matter.
Claims 2 – 15, 17 – 19 and 21 are rejected as being dependent on claims 1, 16, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 11, 13, 14, and 16 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US20170229663A1).
As per claims 1, 2, 4, 5, 8, 11, 16, 17, 20 and 21, Tsai teaches:
A compound comprising a ligand LA of Formula I 
    PNG
    media_image1.png
    137
    120
    media_image1.png
    Greyscale
 coordinated to Ir (Tsai teaches general ligand 
    PNG
    media_image2.png
    147
    162
    media_image2.png
    Greyscale
 in [0065]. These ligands can be coordinated to Ir [0064]. Tsai teaches a specific ligand LA10 
    PNG
    media_image3.png
    152
    326
    media_image3.png
    Greyscale
. Tsai also teaches ligand LA195 
    PNG
    media_image4.png
    207
    327
    media_image4.png
    Greyscale
, where instead of a cyclopentane group, there is a spiro-cyclohexane group. Based on the teachings of the Markush structure, it would be obvious to replace the cyclopentane group of LA10 with the spiro-cyclohexane group of LA195. When substituted in this manner, the combined compound reads on the claimed ligand wherein RA represents 2 substitutions; X1 to X4 are each CR; RA is alkyl; R and R2 are hydrogen; R1 has the formula of ---L1-G1 wherein L1 is an alkyl linker, and G1 is an unsubstituted spirocycle, specifically a combination of a cyclic alkyl group as required by claim 2; L1 is bonded to a tertiary carbon atom and R1 contains more carbon atoms (11) than R2 as required by claim 5. This ligand reads on the 
    PNG
    media_image5.png
    132
    116
    media_image5.png
    Greyscale
 ligand of claim 11
An organic light emitting device comprising an anode and cathode and an organic layer disposed between the anode and the cathode comprising the compound ([0017]: “According to another aspect, an OLED is disclosed wherein the OLED comprises: an anode, a cathode and an organic layer, comprising A compound having a formula M(LA)X(LB)Y(LC)Z.”)
A consumer product comprising the organic light emitting device and the compounds with the claimed ligand is present as a dopant ([0133]: “The OLED disclosed herein can be incorporated into one or more of a consumer product… The organic layer can be an emissive layer and the compound can be a be an emissive dopant in some embodiments.”)
A formulation comprising a compound according to claim 1 ([0122]: “A formulation comprising a compound is disclosed…”)
As per claim 6, the location of the Ra substituent is variable in the Markush definition provided in [0081] of Tsai, therefore it would have been obvious to place the substituent in the claimed R2 position so that the R2 group comprises more C atoms than R1.
As per claims 3 and 7, Tsai teaches ligands where the cycloalkyl group is substituted by alkyl groups, and is directly bonded to the nitrogen containing aromatic group, such as ligand LA185 
    PNG
    media_image6.png
    234
    333
    media_image6.png
    Greyscale
, so it would have been obvious to pick a G1 group from an alkyl substituted cycloalkyl and to bond the cycloalkyl group directly so that L1 is a direct bond.
As per claims 9 and 10, Tsai teaches the following core compounds as suitable for ligand LA, including 
    PNG
    media_image7.png
    153
    176
    media_image7.png
    Greyscale
, wherein X2 is nitrogen as required by claim 9, and 
    PNG
    media_image8.png
    185
    160
    media_image8.png
    Greyscale
, wherein two RA substituents are joined to form a ring, as required by claim 10 ([0081]), so it would have been obvious to modify the core structure of the compounds to include a second nitrogen atom or to provide two RA substituents joined to form a ring, as claimed.
Tsai includes each element claimed, with the only difference between the claimed invention and Tsai being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved flexibility for Ir complexes used as phosphorescent emitters ([0015]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Tsai teaches an anode, a cathode, and an organic layer and that the compound is in the organic layer as discussed above. It would have been obvious to use the compound in the organic layer with the device structure of Tsai as Tsai demonstrates this device structure was known prior to the effective filing date of the claimed invention.	
As per claims 13 – 14, Tsai teaches:
Wherein the compound has a formula selected from the group consisting of … Ir(LA)(LB)2… ([0064]: “In some embodiments, the compound is selected from the group consisting of… Ir(LA)(LB)2…” In [0093], Tsai teaches an appropriate ligand for LB is LB1
    PNG
    media_image9.png
    155
    334
    media_image9.png
    Greyscale
, which reads on the formula of claim 14 
    PNG
    media_image10.png
    166
    106
    media_image10.png
    Greyscale
, wherein Ra is an alkyl group and Rb and Rc are hydrogen.
As per claims 18 and 19, Tsai teaches:
Wherein the organic layer further comprises a host, wherein the host comprises at least one chemical group selected from… carbazole… (In [0120], Tsai teaches suitable host materials for the OLED, including  
    PNG
    media_image11.png
    153
    282
    media_image11.png
    Greyscale
, which comprises a carbazole group as required by claim 18 and is the first of the group of the host materials claimed in claim 19.)

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789